UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For Quarter Ended March 31, Commission File No. 001-15401 ENERGIZER HOLDINGS, INC. (Exact name of registrant as specified in its charter) MISSOURI 43-1863181 (State of Incorporation) (I.R.S. Employer Identification No.) , ST. LOUIS MISSOURI 63141 (Address of principal executive offices) (Zip Code) (314) 985-2000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YES: þ NO: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES: þ NO: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting (Do not check if a smaller reporting company o company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES:oNO: þ Indicate the number of shares of Energizer Holdings, Inc. common stock, $.01 par value, outstanding as of the close of business on April 23, 2010: 70,036,447 1 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statement of Earnings and Comprehensive Income Condensed for the Three and Six Months Ended March 31, 2010 and 2009 3 Unaudited Consolidated Balance Sheets Condensed as of March 31, 2010 and September 30, 2009 4 Unaudited Consolidated Statements of Cash Flows Condensed for the Six Months Ended March 31, 2010 and 2009 5 Notes to Unaudited Condensed Financial Statements 6 Items 2 and 3. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 28 PART II — OTHER INFORMATION Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 SIGNATURE 29 EXHIBIT INDEX 30 2 PART I - FINANCIAL INFORMATION Item 1. Financial
